                               UNITED STATES DISTRICT COURT

                              NORTHERN DISTRICT OF CALIFORNIA


  TRI MINH HUYNH,
                                                  Case No. 18-cv-01631-VC
                 Plaintiff,

          v.                                      ORDER ADOPTING MAGISTRATE
                                                  JUDGE’S REPORT AND
  WAL-MART ASSOCIATES, INC., et al.,              RECOMMENDATION
                 Defendant.                       Re: Dkt. No. 105




       The Court has reviewed Judge Sallie Kim’s Report and Recommendation Re:

Defendant’s Proposed Amended Summary Judgment Briefing Schedule. The Court adopts the

Report and Recommendation in every respect.

       Accordingly, the Court SETS the briefing schedule as follows: Defendant’s motion and

opening brief is due August 29, 2019; Plaintiff’s response brief is due September 19, 2019;
Defendant’s reply brief is due October 10, 2019; the hearing on the motion is set for November

7, 2019 at 10:00 am in San Francisco, Courtroom 04, 17th Floor before Judge Vince Chhabria.



       IT IS SO ORDERED.

Dated: August 14, 2019

                                               ______________________________________
                                               HAYWOOD S. GILLIAM, JR.
                                               United States District Judge
